Exhibit 10.34








Mr. Glenn Rufrano
VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016




Dear Mr. Rufrano:


The following sets forth an amendment to the terms and conditions of your
employment (the “Amendment”) with VEREIT, Inc. (the “Company”), as set forth in
your employment agreement dated as of March 10, 2015, which became effective as
of April 1, 2015 (the “Agreement”). This Amendment shall be effective as of the
date set forth above (the “Effective Date”).


1.
Section 2 - “TERM” is deleted in its entirety and replaced with the following:



“TERM. This Agreement and the Executive’s employment under the terms of this
Agreement shall be effective as of April 1, 2015 (the “Commencement Date”) and
shall continue in full force and effect thereafter until the third (3rd)
anniversary of the Commencement Date (the “Initial Term”) and is hereby renewed
for the period of April 1, 2018 through April 1, 2021 (the “Second Term”); and
shall be automatically extended for a renewal term of one (1) additional year (a
“Renewal Term”) at the end of the Second Term, and an additional one (1) year
Renewal Term at the end of each Renewal Term (the last day of the Second Term
and each such Renewal Term is referred to herein as a “Term Date”), unless
either party notifies the other party of its non-renewal of this Agreement not
later than ninety (90) days prior to a Term Date by providing written notice to
the other party of such party’s intent not to renew, or if the Executive’s
employment is sooner terminated pursuant to Section 5. For purposes of this
Agreement, “Term” shall mean the actual duration of the Executive’s employment
hereunder, taking into account any extensions pursuant to this Section 2 or
early termination of employment pursuant to Section 5.”


2.
Section 3(c) - Annual Long Term Incentive Awards is deleted in its entirety and
replaced with the following:



“Annual Long Term Incentive Awards. You will be eligible to receive an annual
long term incentive equity award with respect to shares of the Company’s common
stock or other securities for each calendar year of your employment, subject to
such terms and conditions, including types of award and vesting, as may be
determined by the Compensation Committee. Such awards for each calendar year
shall be granted by the Company to the Executive at the same time that annual
equity awards are granted generally to other senior executives of the Company.”


3.
The final paragraph of each of Sections 6(a), and 6(b) and the final paragraph
appearing before the defined terms in Section 6(c) are deleted in their entirety
and replaced with the following:



“In addition, upon any termination pursuant to this section, any
then-outstanding and unvested portion of any Equity Award shall become vested in
accordance with the terms set forth in the applicable award agreement.”


4.
Sections 6(e) and 6(f) are amended by inserting “, the Second Term” immediately
following “the Initial Term”.






--------------------------------------------------------------------------------






5.
Section 15(a) is amended by deleting the Company notice information contained
therein and substituting as follows:



“If to the Company, to:     VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Lauren Goldberg, EVP General Counsel
Email: lgoldberg@vereit.com”    
                        












The Agreement remains in full force and effect in all other respects.




Sincerely,






/s/ Hugh Frater
Hugh Frater
Non-Executive Chairman of the Board
VEREIT, Inc.


Accepted By:




/s/ Glenn J. Rufrano
Glenn J. Rufrano
Chief Executive Officer, VEREIT, Inc.





